            Case 1:21-cv-03168-MKV Document 11 Filed 04/15/21 Page 1 of 1


                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
                                                                          DOC #:
 JULIO CESAR CALDERON-CHEVEZ,                                             DATE FILED: 

                                Petitioner

                            -against-

 THOMAS DECKER, in his official capacity as Field Office               21-cv-3168-MKV
 Director, New York City Filed Office, U.S. Immigration &
                                                                    ORDER TO ANSWER,
 Customs Enforcement; ALEJANDRO MAYORKAS,
 Secretary, U.S. Department of Homeland Security;                     28 U.S.C. § 2241
 MERRICK B. GARLAND, in his official capacity as
 Attorney General, U.S. Department of Justice; and CARL E.
 DUBOIS, in his official capacity as Sheriff, Orange County,

                                Respondents.

MARY KAY VYSKOCIL, United States District Judge:

       The Court, having examined the Petition in this action, which Petitioner filed pursuant to

28 U.S.C. § 2241, HEREBY ORDERS that:

       Within sixty days of the date of this Order, Respondents shall file and serve an answer,

motion, or other response to the Petition.

       Petitioner may file and serve any reply papers, if any, within thirty days from the date

Petitioner is served with Respondents’ answer.

       Petitioner shall serve a copy of this Order on the U.S. Attorney’s Office for the Southern

District of New York on or before April 23, 2021, and file of proof of service on or before April

30, 2021.



SO ORDERED.

 Dated: April 15, 2021                           MARY
                                                    RYYKKAY
                                                          AY VYSKOCIL
                                                              VYS
                                                                Y KOCI  CL
                                                                        CI
        New York, New York                       United
                                                      dSStates District
                                                         tates D
                                                               Di
                                                                i
                                                                istrict Judge
